     Case 3:12-cr-00203-K Document 117 Filed 07/07/20      Page 1 of 2 PageID 480



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

UNITED STATES OF AMERICA                     §
                                             §
                                             §
v.                                           §   NO. 3:12-CR-00203-K (1)
                                             §
JAHMEAR JACKSON,                             §
Defendant                                    §

             MEMORANDUM ADOPTING REPORT AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

        The Court referred the request for revocation of Defendant’s Supervised Release

to United States Magistrate Judge David L. Horan for consideration. The Court has

received the Report and Recommendation of the United States Magistrate Judge

pursuant to its order. Defendant having waived allocution before this Court as well as

his right to object to the Report and Recommendation of the United States Magistrate

Judge, the Court is of the opinion that the findings and conclusions of the Magistrate

Judge are correct.

        It is, therefore, ORDERED that the Magistrate Judge’s Report is ADOPTED as

the opinion and findings of the Court. It is further ORDERED that the Defendant be




PAGE 1
  Case 3:12-cr-00203-K Document 117 Filed 07/07/20       Page 2 of 2 PageID 481



committed to the custody of the Bureau of Prisons to be imprisoned for a term of TIME

SERVED. No further term of Supervised Release Imposed.

      SO ORDERED.

      Signed July 7th, 2020.

                                       _______________________________________
                                       ED KINKEADE
                                       UNITED STATES DISTRICT JUDGE




PAGE 2
